Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 22, 2009 FOR IMMEDIATE RELEASE Contacts: ANALYSTS MEDIA Tamera Gjesdal Daryl Bible Bob Denham Senior Vice President Sr. Exec. Vice President Senior Vice President Investor Relations Chief Financial Officer Corporate Communications (336) 733-3058 733-3031 (336) 733-1475 BB&T reports 2008 net income of $1.5 billion; Earnings per common share total $2.71 WINSTON-SALEM, N.C. BB&T Corporation (NYSE: BBT) reported today earnings for the fourth quarter and the full year 2008. For the fourth quarter, net income totaled $305 million and net income available to common shareholders totaled $284 million, or $.51 per diluted common share, compared with $411 million, or $.75 per diluted common share, earned during the fourth quarter of 2007. The year 2008 was very challenging and credit deterioration remains a significant concern; however, BB&Ts performance ranks among the top performers in the financial services industry, said Chief Executive Officer Kelly S. King. Even though the cost of the current credit cycle has depressed earnings, our overall results reflect a number of positive developments and demonstrate that BB&T is gaining market share and growing. We are implementing initial plans to deploy the capital invested in BB&T in connection with the U.S. Treasurys Capital Purchase Program, which include specific lending programs where we are actively seeking new borrowers. In addition, our pretax pre-provision earnings increased 10.6% in the fourth quarter compared to the same period last year and we generated positive operating leverage for the year. These indicators demonstrate solid underlying performance and consistent earnings power. Other positives from the quarter include an improvement in the net interest margin compared to the third quarter, solid production from lending and deposit gathering efforts as we continue to benefit from a flight to quality in our markets, healthy growth in many of our fee income producing businesses, industry-leading capital levels, and an improvement in efficiency. Operating earnings available to common shareholders for the fourth quarter of 2008 totaled $243 million, or $.44 per diluted common share, compared with $415 million, or $.75 per diluted common share for the fourth quarter 2007. The 2008 results exclude $66 million in after-tax securities gains, $39 million in after-tax other than temporary impairment charges, $17 million in net after-tax gains related to a settlement with the Internal Revenue Service in connection with leveraged lease transactions and $3 million in net after-tax merger-related and restructuring charges. Cash basis performance measures exclude the unamortized balances of intangibles from assets and shareholders equity, and exclude the amortization of intangibles, the net amortization of purchase accounting MOR E mark-to-market adjustments, merger-related and restructuring charges or credits and nonrecurring items from earnings. Cash basis basic earnings per common share were $.47 for the fourth quarter compared to $.79 earned in the fourth quarter last year. Cash basis operating results for the fourth quarter of 2008 produced annualized returns on average tangible assets and average common tangible shareholders equity of .81% and 13.45%, respectively, compared to prior year returns of 1.37% and 24.03%, respectively. GAAP and operating results for the fourth quarter of 2008 include a $528 million provision for credit losses, which exceeds net charge-offs by $214 million. The provision resulted in an increase in the allowance for loan and lease losses as a percentage of loans and leases held for investment to 1.62% at Dec. 31, 2008 compared to 1.45% at Sept. 30, 2008. For the full year 2008, BB&Ts net income available to common shareholders was $1.50 billion compared to $1.73 billion earned in 2007, a decrease of 13.6% . Diluted earnings per common share for 2008 totaled $2.71, a decrease of 13.7% compared to $3.14 earned in 2007. Excluding net after-tax merger-related and restructuring charges or credits and nonrecurring items from 2008 and 2007, operating results for 2008 totaled $1.38 billion, a decrease of 21.3% compared to $1.75 billion earned in 2007. Diluted operating earnings per common share totaled $2.49 in 2008, a decrease of 21.5% compared to $3.17 earned in 2007. Nonperforming Assets and Credit Losses Increase As anticipated, levels of nonperforming assets and credit losses increased further during the quarter as a result of the distressed residential real estate markets and economic recession, said King. These credit issues required an increase in the allowance for loan and lease losses which reduced fourth quarter earnings. While it is difficult to know the full extent of the economic downturn and the resulting impact on BB&Ts credit quality, we expect further increases in nonperforming assets and net charge-offs into 2009. Nonperforming assets, as a percentage of total assets, increased to 1.34% at Dec. 31, 2008, compared to 1.20% at Sept. 30, 2008. Annualized net charge-offs were 1.29% of average loans and leases for the fourth quarter of 2008, up from 1.00% in the third quarter. Excluding losses incurred by BB&Ts specialized lending subsidiaries, annualized net charge-offs for the current quarter were 1.06% of average loans and leases compared to .82% in the third quarter of 2008. The provision for credit losses totaled $528 million in the fourth quarter of 2008, an increase of $344 million compared to the same quarter last year, and exceeded net charge-offs by $214 million. The higher provision increased the allowance for loan and lease losses as a percentage of loans held for investment to 1.62% at Dec. 31, 2008, compared to 1.45% at Sept. 30, 2008, and 1.10% at Dec. 31, 2007. The increases in net charge-offs, nonperforming assets and the provision for credit losses were driven by continued deterioration in residential real estate markets and the overall economy with the largest concentration of credit issues occurring in Georgia, Florida and metro Washington, D.C. BB&T Begins Efforts to Effectively Deploy Treasury Capital Investment During the fourth quarter of 2008, the U.S. Treasury invested $3.1 billion in BB&T through the Capital Purchase Program (CPP). In compliance with the terms and conditions of the program, BB&T has incrementally increased loans and investments, as evidenced by significant balance sheet growth, which totaled $10.8 billion excluding trade date accounting for investments at Dec. 31, 2008. The additional lending programs include efforts in corporate banking, consumer lending, insurance premium finance and equipment leasing. Loans and leases increased $2.0 billion during the fourth quarter and the pace of loan growth accelerated late in the quarter. BB&T will continue to provide incremental lending to qualified borrowers. MOR E Capital Levels Grow Significantly in 4 th Quarter BB&Ts regulatory capital levels increased significantly at Dec. 31, 2008. BB&Ts leverage ratio was 9.7%, up from 7.6% last quarter. In addition, BB&Ts Tier 1 risk-based capital and total risk-based capital ratios were 12.0% and 17.1%, respectively, up from 9.4% and 14.4%, respectively, at Sept. 30, 2008. These increases reflect the $3.1 billion of capital invested by the U.S. Treasury in the fourth quarter of 2008. BB&Ts risk-based capital ratios are significantly higher than an average of its peers and remain well above regulatory standards for well-capitalized banks. During the fourth quarter, BB&T declared a quarterly cash dividend of $.47 per share, up 2.2% compared to the fourth quarter of 2007. BB&T has increased the cash dividend for 37 consecutive years and has paid a dividend every year since 1903. Strong Balance Sheet Growth Average loans and leases totaled $97.2 billion for the fourth quarter of 2008, reflecting an increase of $6.4 billion, or 7.1%, compared to the fourth quarter of 2007. This increase was led by growth in average commercial loans and leases, which increased $5.5 billion, or 12.4%; average sales finance loans, which increased $310 million, or 5.1%; average revolving credit loans, which increased $189 million, or 12.2%; and growth in average loans originated by BB&Ts specialized lending subsidiaries, which increased $543 million, or 10.2%, compared to the fourth quarter last year. For the full year 2008, average loans and leases were $95.2 billion, an increase of 8.2% compared to the same period last year. Average deposits totaled $92.0 billion for the fourth quarter of 2008, an increase of $6.7 billion, or 7.9%, compared to the fourth quarter of last year. The growth rate in average client deposits was 6.3% compared to the fourth quarter of 2007 and accelerated to 8.1%, on an annualized basis, compared to the third quarter of 2008. The pace of deposit growth accelerated throughout the fourth quarter. Average securities available for sale totaled $26.6 billion for the fourth quarter of 2008, an increase of 10.9% compared to the fourth quarter of 2007. The increase in the securities portfolio reflects the initial deployment of the capital invested by the U.S. Treasury in connection with the CPP. Core net interest margin improves to 3.68% BB&Ts fully taxable equivalent net interest income totaled $1.2 billion for the fourth quarter on an operating basis, an increase of 14.6% compared to the same quarter of 2007. The operating net interest margin was 3.68% for the current quarter, up 2 basis points from 3.66% for the third quarter of 2008 and up 22 basis points from 3.46% in the fourth quarter last year. On a GAAP basis, the net interest margin was reduced by BB&Ts settlement with the Internal Revenue Service related to leveraged lease transactions. The settlement increased fourth quarter net income by $17 million as a result of an $84 million benefit to the tax provision; however, it reduced net interest income by $67 million and reduced the margin by 21 basis points. BB&Ts Fee Based Businesses Produce Solid Quarterly Growth Rates Noninterest income, excluding securities gains and losses, increased $49 million, or 6.8%, during the fourth quarter of 2008 compared to 2007. These increases were composed of higher revenues from BB&Ts insurance operations, which increased $26 million, or 11.8%, and record revenues from BB&Ts investment banking and brokerage operations, which increased $11 million, or 12.9%, compared to the fourth quarter last year. Revenue from both service charges on deposit accounts and other nondeposit fees and commissions increased slightly as compared to the fourth quarter of 2007, while trust and investment advisory revenues declined $10 million. The decline in trust and investment advisory revenues was due to lower asset values, which are the basis for these revenues. MOR E These increases also include a solid performance from mortgage banking operations during the quarter. Revenues from mortgage banking operations totaled $76 million for the fourth quarter of 2008, an increase of 181.5% compared to the fourth quarter of 2007. This increase reflects the adoption of fair value accounting standards and the net change in the mortgage servicing rights valuation. Fair value accounting increased mortgage banking income by $11 million, but was neutral to earnings because it also resulted in an $11 million increase in personnel expense during the quarter. The net change in the valuation of mortgage servicing rights resulted in an increase of $31 million compared to the fourth quarter of 2007. The increase was the result of the mortgage servicing rights hedge outperforming the decline in the value of the asset. Excluding the impact of these items, mortgage banking income increased $7 million, or 21.9%, compared to the same period last year. The growth in mortgage banking income includes strong production revenues from residential mortgage banking operations. Other noninterest income totaled $7 million for the fourth quarter of 2008, down substantially compared to $44 million earned in the same quarter last year. This decrease primarily resulted from $25 million in losses on trading, hedging and other market-related activities as well as reduced earnings of $10 million from investments in low income housing partnerships that generate tax benefits. BB&T Continues to Expand Through Acquisitions On Dec. 12, 2008, BB&T announced the acquisition of $506 million in deposits of Haven Trust Bank of Duluth, Ga., through an agreement with the Federal Deposit Insurance Corporation (FDIC). In December, Grandbridge Real Estate Capital, LLC, a commercial mortgage banking subsidiary of BB&T, announced the acquisition of Live Oak Capital Ltd. Live Oak Capital specializes in debt and equity placement and loan servicing for the commercial real estate industry. In addition, BB&T Insurance Services continued to expand with the acquisitions of J. Rolfe Davis Insurance Agency Inc. of Maitland, Fla., and TAPCO Underwriters Inc. of Burlington, N.C. These acquisitions were completed on Dec. 31, 2008. At Dec. 31, 2008, BB&T had $152.0 billion in assets and operated 1,511 banking offices in the Carolinas, Virginia, West Virginia, Kentucky, Georgia, Maryland, Tennessee, Florida, Alabama, Indiana and Washington, D.C. BB&Ts common stock is traded on the New York Stock Exchange under the trading symbol BBT. For additional information about BB&Ts financial performance, company news, products and services, please visit our Web site at www.BBT.com . Earnings Webcast To hear a live webcast of BB&Ts fourth quarter 2008 earnings conference call at 11:00 a.m. (EST) today, please visit our Web site at www.BBT.com . Replays of the conference call will be available through our Web site until Friday, Feb. 6 or by dialing 1-888-203-1112 plus access code 6794434 until Wednesday, Jan. 28. # This press release contains financial information determined by methods other than in accordance with accounting principles generally accepted in the United States of America (GAAP). BB&Ts management uses these non-GAAP measures in their analysis of the Corporations performance. Non-GAAP measures typically adjust GAAP performance measures to exclude the effects of charges, expenses and gains related to the consummation of mergers and acquisitions, and costs related to the integration of merged entities, as well as the amortization of intangibles and purchase accounting mark-to-market adjustments in the case of cash basis performance measures. These non-GAAP measures may also exclude other significant gains, losses or expenses that are unusual in nature and not expected to recur. Since these items and their impact on BB&Ts performance are difficult to predict, management believes presentations of financial measures excluding the impact of these items provide useful supplemental information that is important for a proper understanding of the operating results of BB&Ts core businesses. These disclosures should not be viewed as a substitute for operating results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. This press release contains certain forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. These statements may address issues that involve significant risks, uncertainties, estimates and assumptions made by management. Actual results may differ materially from current projections. Please refer to BB&Ts filings with the Securities and Exchange Commission for a summary of important factors that may affect BB&Ts forward-looking statements. BB&T undertakes no obligation to revise these statements following the date of this press release . QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 5 Investor Relations FAX (336) 733-3132 For the Three Months Ended Increase (Decrease) (Dollars in millions, except per share data) 12/31/08 12/31/07 $ % OPERATING EARNINGS STATEMENTS (1) Interest income - taxable equivalent $ $ 2,037 $ (213 ) (10.5 ) % Interest expense 1,029 (360 ) (35.0 ) Net interest income - taxable equivalent 1,008 147 14.6 Less: Taxable equivalent adjustment 23 17 6 35.3 Net interest income 991 141 14.2 Provision for credit losses 184 344 187.0 Net interest income after provision for credit losses 807 (203 ) (25.2 ) Noninterest income 718 48 6.7 Noninterest expense 925 85 9.2 Operating earnings before income taxes 600 (240 ) (40.0 ) Provision for income taxes 96 185 (89 ) (48.1 ) Operating earnings (1) 415 (151 ) (36.4 ) Dividends and accretion on preferred stock 21 - 21 100.0 Operating earnings available to common shareholders (1) $ $ 415 $ (172 ) (41.4 ) % PER COMMON SHARE DATA BASED ON OPERATING EARNINGS AVAILABLE TO COMMON SHAREHOLDERS (1) Basic earnings $ $ .76 $ (.32 ) (42.1 ) % Diluted earnings .75 (.31 ) (41.3 ) Weighted average common shares (in thousands) - Basic 547,795 Diluted 551,078 Dividends paid per common share $ $ .46 $ .01 2.2 % PERFORMANCE RATIOS BASED ON OPERATING EARNINGS (1) Return on average assets % 1.26 % Return on average common equity (2) 13.00 Net yield on earning assets (taxable equivalent) 3.46 Noninterest income as a percentage of total income (taxable equivalent) (3) 41.7 Efficiency ratio (taxable equivalent) (3) 52.8 CASH BASIS PERFORMANCE BASED ON OPERATING EARNINGS (1)(4) Cash basis operating earnings available to common shareholders $ $ 432 $ (175 ) (40.5 ) % Basic earnings per common share .79 (.32 ) (40.5 ) Diluted earnings per common share .78 (.32 ) (41.0 ) Return on average tangible assets % 1.37 % Return on average common tangible equity (2) 24.03 Efficiency ratio (taxable equivalent) (3) 51.3 For the Three Months Ended Increase (Decrease) (Dollars in millions, except per share data) 12/31/08 12/31/07 $ % INCOME STATEMENTS Interest income $ $ 2,012 $ (283 ) (14.1 ) % Interest expense 1,021 (357 ) (35.0 ) Net interest income 991 74 7.5 Provision for credit losses 184 344 187.0 Net interest income after provision for credit losses 807 (270 ) (33.5 ) Noninterest income 718 89 12.4 Noninterest expense 942 72 7.6 Income before income taxes 583 (253 ) (43.4 ) Provision for income taxes 25 172 (147 ) (85.5 ) Net income 411 (106 ) (25.8 ) Dividends and accretion on preferred stock 21 - 21 100.0 Net income available to common shareholders $ $ 411 $ (127 ) (30.9 ) % PER COMMON SHARE DATA Basic earnings $ $ .75 $ (.24 ) (32.0 ) % Diluted earnings .75 (.24 ) (32.0 ) Weighted average common shares (in thousands) - Basic 547,795 Diluted 551,078 PERFORMANCE RATIOS BASED ON NET INCOME Return on average assets % 1.24 % Return on average common equity (2) 12.89 Efficiency ratio (taxable equivalent) (3) 53.8 NOTES: Applicable ratios are annualized. (1) Operating earnings exclude the effect of merger-related and restructuring charges or credits and nonrecurring items. These amounts totaled $(41 million) and $4 million, net of tax, in the fourth quarters of 2008 and 2007, respectively. See Reconciliation Tables included herein. (2) Based on earnings available to common shareholders. (3) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Cash basis and operating ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. See Reconciliation Tables included herein. (4) Cash basis performance information excludes the effect on earnings of amortization expense applicable to intangible assets, the unamortized balances of intangibles from assets and equity, net of deferred taxes, and the net amortization of purchase accounting mark-to-market adjustments. See Reconciliation Tables included herein. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 6 Investor Relations FAX (336) 733-3132 For the Twelve Months Ended Increase (Decrease) (Dollars in millions, except per share data) 12/31/08 12/31/07 $ % OPERATING EARNINGS STATEMENTS (1) Interest income - taxable equivalent $ $ 7,977 $ (597 ) (7.5 ) % Interest expense 4,029 (1,037 ) (25.7 ) Net interest income - taxable equivalent 3,948 440 11.1 Less: Taxable equivalent adjustment 83 68 15 22.1 Net interest income 3,880 425 11.0 Provision for credit losses 448 997 222.5 Net interest income after provision for credit losses 3,432 (572 ) (16.7 ) Noninterest income 2,774 286 10.3 Noninterest expense 3,601 351 9.7 Operating earnings before income taxes 2,605 (637 ) (24.5 ) Provision for income taxes 856 (285 ) (33.3 ) Operating earnings (1) 1,749 (352 ) (20.1 ) Dividends and accretion on preferred stock 21 - 21 100.0 Operating earnings available to common shareholders (1) $ $ 1,749 $ (373 ) (21.3 ) % PER COMMON SHARE DATA BASED ON OPERATING EARNINGS AVAILABLE TO COMMON SHAREHOLDERS (1) Basic earnings $ $ 3.20 $ (.69 ) (21.6 ) % Diluted earnings 3.17 (.68 ) (21.5 ) Weighted average common shares (in thousands) - Basic 547,184 Diluted 551,755 Dividends paid per common share $ $ 1.76 $ .10 5.7 % PERFORMANCE RATIOS BASED ON OPERATING EARNINGS (1) Return on average assets % 1.38 % Return on average common equity (2) 14.37 Net yield on earning assets (taxable equivalent) 3.52 Noninterest income as a percentage of total income (taxable equivalent) (3) 41.3 Efficiency ratio (taxable equivalent) (3) 53.1 CASH BASIS PERFORMANCE BASED ON OPERATING EARNINGS (1)(4) Cash basis operating earnings available to common shareholders $ $ 1,816 $ (378 ) (20.8 ) % Basic earnings per common share 3.32 (.70 ) (21.1 ) Diluted earnings per common share 3.29 (.69 ) (21.0 ) Return on average tangible assets % 1.50 % Return on average common tangible equity (2) 26.82 Efficiency ratio (taxable equivalent) (3) 51.6 For the Twelve Months Ended Increase (Decrease) (Dollars in millions, except per share data) 12/31/08 12/31/07 $ % INCOME STATEMENTS Interest income $ $ 7,894 $ (687 ) (8.7 ) % Interest expense 4,014 (1,045 ) (26.0 ) Net interest income 3,880 358 9.2 Provision for credit losses 448 997 222.5 Net interest income after provision for credit losses 3,432 (639 ) (18.6 ) Noninterest income 2,774 423 15.2 Noninterest expense 3,636 285 7.8 Income before income taxes 2,570 (501 ) (19.5 ) Provision for income taxes 836 (286 ) (34.2 ) Net income 1,734 (215 ) (12.4 ) Dividends and accretion on preferred stock 21 - 21 100.0 Net income available to common shareholders $ $ 1,734 $ (236 ) (13.6 ) % PER COMMON SHARE DATA Basic earnings $ $ 3.17 $ (.44 ) (13.9 ) % Diluted earnings 3.14 (.43 ) (13.7 ) Weighted average common shares (in thousands) - Basic 547,184 Diluted 551,755 PERFORMANCE RATIOS BASED ON NET INCOME Return on average assets % 1.37 % Return on average common equity (2) 14.25 Efficiency ratio (taxable equivalent) (3) 53.7 NOTES: Applicable ratios are annualized. (1) Operating earnings exclude the effect of merger-related and restructuring charges or credits and nonrecurring items. These amounts totaled $(122 million) and $15 million, net of tax, in 2008 and 2007, respectively. See Reconciliation Tables included herein. (2) Based on earnings available to common shareholders. (3) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Cash basis and operating ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. See Reconciliation Tables included herein. (4) Cash basis performance information excludes the effect on earnings of amortization expense applicable to intangible assets, the unamortized balances of intangibles from assets and equity, net of deferred taxes, and the net amortization of purchase accounting mark-to-market adjustments. See Reconciliation Tables included herein. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 7 Investor Relations FAX (336) 733-3132 As of / For the Twelve Months Ended Increase (Decrease) (Dollars in millions) 12/31/08 12/31/07 $ % CONSOLIDATED BALANCE SHEETS End of period balances Cash and due from banks $ $ 2,054 $ (367 ) (17.9 ) % Interest-bearing deposits with banks 592 490 82.8 Federal funds sold and other earning assets 715 (319 ) (44.6 ) Securities available for sale 22,419 10,424 46.5 Trading securities 1,009 (633 ) (62.7 ) Total securities 23,428 9,791 41.8 Commercial loans and leases 44,870 5,610 12.5 Direct retail loans 15,691 (237 ) (1.5 ) Sales finance loans 6,021 333 5.5 Revolving credit loans 1,618 159 9.8 Mortgage loans 17,467 (376 ) (2.2 ) Specialized lending 5,240 849 16.2 Total loans and leases held for investment 90,907 6,338 7.0 Loans held for sale 779 645 82.8 Total loans and leases 91,686 6,983 7.6 Allowance for loan and lease losses 1,004 570 56.8 Total earning assets 116,466 17,269 14.8 Premises and equipment, net 1,529 51 3.3 Goodwill 5,194 289 5.6 Core deposit and other intangibles 489 53 10.8 Other assets 7,935 2,996 37.8 Total assets 132,618 19,397 14.6 Noninterest-bearing deposits 13,059 590 4.5 Interest checking 1,201 1,375 114.5 Other client deposits 35,504 3,909 11.0 Client certificates of deposit 26,972 965 3.6 Total client deposits 76,736 6,839 8.9 Other interest-bearing deposits 10,030 5,008 49.9 Total deposits 86,766 11,847 13.7 Fed funds purchased, repos and other borrowings 10,634 154 1.4 Long-term debt 18,693 (661 ) (3.5 ) Total interest-bearing liabilities 103,034 10,750 10.4 Other liabilities 3,893 4,652 119.5 Total liabilities 119,986 15,992 13.3 Total shareholders' equity $ $ 12,632 $ 3,405 27.0 % Average balances Securities, at amortized cost $ $ 23,311 $ 1,186 5.1 % Commercial loans and leases 42,475 5,084 12.0 Direct retail loans 15,471 109 .7 Sales finance loans 5,903 313 5.3 Revolving credit loans 1,460 204 14.0 Mortgage loans 17,489 1,088 6.2 Specialized lending 5,154 445 8.6 Total loans and leases 87,952 7,243 8.2 Allowance for loan and lease losses 922 287 31.1 Other earning assets 1,042 118 11.3 Total earning assets 112,305 8,547 7.6 Total assets 126,420 10,461 8.3 Noninterest-bearing deposits 13,151 (90 ) (.7 ) Interest checking 2,297 79 3.4 Other client deposits 34,273 2,403 7.0 Client certificates of deposit 26,039 869 3.3 Total client deposits 75,760 3,261 4.3 Other interest-bearing deposits 7,741 2,069 26.7 Total deposits 83,501 5,330 6.4 Fed funds purchased, repos and other borrowings 9,325 1,255 13.5 Long-term debt 18,045 1,794 9.9 Total interest-bearing liabilities 97,720 8,469 8.7 Total shareholders' equity $ $ 12,166 $ 1,329 10.9 % As of / For the Quarter Ended (Dollars in millions, except per share data) 12/31/08 9/30/08 6/30/08 3/31/08 12/31/07 MISCELLANEOUS INFORMATION Unrealized appreciation (depreciation) on securities available for sale, net of tax $ ) $ (398 ) $ (274 ) $ (18 ) $ (28 ) Derivatives (notional value) 67,287 59,795 57,925 47,197 Fair value of derivatives portfolio 219 156 380 181 Common stock prices: High 45.31 37.85 36.96 42.61 Low 18.71 21.40 25.92 30.36 End of period 37.80 22.77 32.06 30.67 Weighted average common shares (in thousands) - Basic 549,761 546,628 546,214 547,795 Diluted 553,544 549,758 548,946 551,078 End of period common shares outstanding (in thousands) 552,259 546,928 546,799 545,955 End of period banking offices 1,501 1,489 1,494 1,492 ATMs 2,178 2,173 2,165 2,158 FTEs 29,818 30,089 29,726 29,394 NOTES: All items referring to average loans and leases include loans held for sale. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 8 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions, except per share data) 12/31/08 9/30/08 6/30/08 3/31/08 12/31/07 OPERATING EARNINGS STATEMENTS (1) Interest income - taxable equivalent Interest and fees on loans and leases $ $ 1,511 $ 1,512 $ 1,604 $ 1,715 Interest and dividends on securities 303 299 303 308 Interest on short-term investments 4 7 6 11 14 Total interest income - taxable equivalent 1,821 1,817 1,918 2,037 Interest expense Interest on deposits 449 455 564 655 Interest on fed funds purchased, repos and other borrowings 45 55 64 94 118 Interest on long-term debt 208 208 226 256 Total interest expense 712 727 884 1,029 Net interest income - taxable equivalent 1,109 1,090 1,034 1,008 Less: Taxable equivalent adjustment 23 21 22 17 17 Net interest income 1,088 1,068 1,017 991 Provision for credit losses 364 330 223 184 Net interest income after provision for credit losses 724 738 794 807 Noninterest income Insurance income 232 237 212 221 Service charges on deposits 176 172 154 165 Other nondeposit fees and commissions 137 139 128 133 Investment banking and brokerage fees and commissions 96 84 88 86 85 Trust and investment advisory revenues 32 37 38 40 42 Mortgage banking income 76 83 57 59 27 Securities gains (losses), net - (2 ) 10 43 1 Other noninterest income 7 30 39 15 44 Total noninterest income 777 780 737 718 Noninterest expense Personnel expense 552 565 547 516 Occupancy and equipment expense 127 124 123 126 Foreclosed property expense 27 22 17 13 13 Amortization of intangibles 23 25 25 27 27 Other noninterest expense 274 266 235 243 Total noninterest expense 1,000 997 945 925 Operating earnings before income taxes 501 521 586 600 Provision for income taxes 96 146 144 185 185 Operating earnings (1) 355 377 401 415 Dividends and accretion on preferred stock 21 - Operating earnings available to common shareholders (1) $ $ 355 $ 377 $ 401 $ 415 PER COMMON SHARE DATA BASED ON OPERATING EARNINGS AVAILABLE TO COMMON SHAREHOLDERS (1) Basic earnings $ $ .64 $ .69 $ .73 $ .76 Diluted earnings .64 .69 .73 .75 Dividends paid per common share .47 .46 .46 .46 PERFORMANCE RATIOS BASED ON OPERATING EARNINGS (1) Return on average assets % 1.03 % 1.12 % 1.21 % 1.26 % Return on average common equity (2) 10.74 11.69 12.47 13.00 Net yield on earning assets (taxable equivalent) 3.66 3.65 3.54 3.46 Efficiency ratio (taxable equivalent) (3) 52.3 52.5 54.0 52.8 Noninterest income as a percentage of total income (taxable equivalent) (3) 40.5 41.6 40.2 41.7 Average earning assets as a percentage of average total assets 88.4 88.4 88.0 88.6 Average loans and leases as a percentage of average deposits 106.6 109.4 107.1 106.5 CASH BASIS PERFORMANCE BASED ON OPERATING EARNINGS (1)(4) Cash basis operating earnings available to common shareholders $ $ 371 $ 392 $ 418 $ 432 Basic earnings per common share .67 .72 .76 .79 Diluted earnings per common share .67 .71 .76 .78 Return on average tangible assets % 1.12 % 1.22 % 1.32 % 1.37 % Return on average common tangible equity (2) 19.77 21.44 22.81 24.03 Efficiency ratio (taxable equivalent) (3) 51.0 51.2 52.4 51.3 NOTES: Applicable ratios are annualized. (1) Operating earnings exclude the effect of merger-related and restructuring charges or credits and nonrecurring items. These amounts totaled $(41 million) $(3 million), $(51 million), $(27 million) and $4 million, net of tax, for the quarters ended December 31, 2008, September 30, 2008, June 30, 2008, March 31, 2008, and December 31, 2007, respectively. See Reconciliation Tables included herein. (2) Based on earnings available to common shareholders. (3) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Cash basis and operating ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. See Reconciliation Tables included herein. (4) Cash basis operating performance information excludes the effect on earnings of amortization expense applicable to intangible assets, the unamortized balances of intangibles from assets and equity, net of deferred taxes, and the net amortization of purchase accounting mark-to-market adjustments. See Reconciliation Tables included herein. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 9 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions, except per share data) 12/31/08 9/30/08 6/30/08 3/31/08 12/31/07 INCOME STATEMENTS Interest income Interest and fees on loans and leases $ $ 1,499 $ 1,501 $ 1,595 $ 1,706 Interest and dividends on securities 287 283 289 292 Interest on short-term investments 4 7 6 11 14 Total interest income 1,793 1,790 1,895 2,012 Interest expense Interest on deposits 449 455 564 655 Interest on fed funds purchased, repos and other borrowings 40 48 59 88 110 Interest on long-term debt 208 208 226 256 Total interest expense 705 722 878 1,021 Net interest income 1,088 1,068 1,017 991 Provision for credit losses 364 330 223 184 Net interest income after provision for credit losses 724 738 794 807 Noninterest income Insurance income 232 237 212 221 Service charges on deposits 176 172 154 165 Other nondeposit fees and commissions 137 139 128 133 Investment banking and brokerage fees and commissions 96 84 88 86 85 Trust and investment advisory revenues 32 37 38 40 42 Mortgage banking income 76 83 57 59 27 Securities gains (losses), net 41 13 10 43 1 Other noninterest income 7 30 86 49 44 Total noninterest income 792 827 771 718 Noninterest expense Personnel expense 552 565 547 516 Occupancy and equipment expense 127 124 123 126 Foreclosed property expense 27 22 17 13 13 Amortization of intangibles 23 25 25 27 27 Merger-related and restructuring charges (credits), net 4 5 1 5 3 Other noninterest expense 278 230 221 257 Total noninterest expense 1,009 962 936 942 Income before income taxes 507 603 629 583 Provision for income taxes 25 149 175 201 172 Net income 358 428 428 411 Dividends and accretion on preferred stock 21 - Net income available to common shareholders $ $ 358 $ 428 $ 428 $ 411 PER COMMON SHARE DATA Basic earnings $ $ .65 $ .78 $ .78 $ .75 Diluted earnings .65 .78 .78 .75 For the Quarter Ended 12/31/08 9/30/08 6/30/08 3/31/08 12/31/07 ANNUALIZED INTEREST YIELDS / RATES (1)(2) Interest income: Securities: U.S. government-sponsored entities (GSE) % 5.08 % 5.12 % 4.69 % 4.62 % Mortgage-backed securities issued by GSE 4.89 4.79 5.14 5.27 States and political subdivisions 6.40 6.07 6.32 6.73 Non-agency mortgage-backed securities 5.82 5.81 5.81 5.80 Other securities 3.88 5.44 6.12 7.20 Trading securities 2.99 2.81 5.89 4.06 Total securities 5.03 5.01 5.18 5.15 Loans: Commercial loans and leases (3) 5.42 5.59 6.47 7.41 Direct retail loans 6.35 6.47 6.94 7.29 Sales finance loans 6.57 6.60 6.72 6.88 Revolving credit loans 10.72 10.86 11.78 12.47 Mortgage loans 6.01 5.99 6.03 6.07 Specialized lending 12.49 12.99 13.22 13.10 Total loans (3) 6.28 6.40 6.95 7.50 Other earning assets 2.61 2.48 3.41 4.48 Total earning assets (3) 6.00 6.09 6.56 6.98 Interest expense: Interest-bearing deposits: Interest checking 1.32 .97 1.76 2.22 Other client deposits 1.62 1.57 2.11 2.69 Client certificates of deposit 3.33 3.73 4.30 4.58 Other interest-bearing deposits 2.61 2.74 3.38 4.72 Total interest-bearing deposits 2.32 2.49 3.07 3.60 Fed funds purchased, repos and other borrowings 2.44 2.51 3.50 4.37 Long-term debt 4.00 3.83 4.73 5.39 Total interest-bearing liabilities 2.66 2.77 3.42 4.02 Net yield on earning assets (3) % 3.66 % 3.65 % 3.54 % 3.46 % NOTES: (1) Fully taxable equivalent yields. Securities yields calculated based on amortized cost. (2) Excludes basis adjustments for fair value hedges. (3) Adjusted for the impact of a $67 million charge for leveraged leases in the fourth quarter of 2008. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 10 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions, except per share data) 12/31/08 9/30/08 6/30/08 3/31/08 12/31/07 SELECTED BALANCE SHEET DATA End of period balances Securities available for sale $ $ 20,534 $ 22,657 $ 23,487 $ 22,419 Trading securities 548 514 609 1,009 Total securities 21,082 23,171 24,096 23,428 Commercial loans and leases 48,694 47,790 46,277 44,870 Direct retail loans 15,569 15,623 15,570 15,691 Sales finance loans 6,314 6,266 6,052 6,021 Revolving credit loans 1,718 1,667 1,598 1,618 Mortgage loans 17,259 17,304 17,446 17,467 Specialized lending 5,709 5,550 5,186 5,240 Total loans and leases held for investment 95,263 94,200 92,129 90,907 Loans held for sale 1,419 1,515 1,822 779 Total loans and leases 96,682 95,715 93,951 91,686 Allowance for loan and lease losses 1,377 1,257 1,097 1,004 Other earning assets 1,046 975 1,098 1,307 Total earning assets 119,409 120,300 119,174 116,466 Total assets 137,041 136,465 136,417 132,618 Noninterest-bearing deposits 13,534 13,567 13,377 13,059 Interest checking 2,189 2,542 1,150 1,201 Other client deposits 37,786 36,871 35,196 35,504 Client certificates of deposit 26,519 26,801 26,819 26,972 Total client deposits 80,028 79,781 76,542 76,736 Other interest-bearing deposits 8,359 8,433 10,939 10,030 Total deposits 88,387 88,214 87,481 86,766 Fed funds purchased, repos and other borrowings 10,075 10,804 9,610 10,634 Long-term debt 21,337 20,556 21,544 18,693 Total interest-bearing liabilities 106,265 106,007 105,258 103,034 Total shareholders' equity 12,935 12,800 12,842 12,632 Goodwill 5,340 5,306 5,226 5,194 Core deposit and other intangibles 507 505 474 489 Total intangibles 5,847 5,811 5,700 5,683 Mortgage servicing rights $ $ 696 $ 702 $ 496 $ 560 Average balances Securities, at amortized cost $ $ 24,083 $ 23,898 $ 23,414 $ 23,967 Commercial loans and leases 48,132 47,098 45,549 43,969 Direct retail loans 15,595 15,584 15,639 15,640 Sales finance loans 6,292 6,188 6,031 6,042 Revolving credit loans 1,688 1,628 1,602 1,548 Mortgage loans 18,485 18,902 18,574 18,297 Specialized lending 5,751 5,466 5,323 5,309 Total loans and leases 95,943 94,866 92,718 90,805 Allowance for loan and lease losses 1,281 1,118 1,018 945 Other earning assets 975 1,035 1,282 1,257 Total earning assets 121,001 119,799 117,414 116,029 Total assets 136,933 135,557 133,425 131,009 Noninterest-bearing deposits 13,181 13,086 12,676 13,040 Interest checking 2,369 2,566 2,301 2,293 Other client deposits 38,369 34,650 34,851 34,981 Client certificates of deposit 26,317 26,742 27,061 26,682 Total client deposits 80,236 77,044 76,889 76,996 Other interest-bearing deposits 9,785 9,641 9,694 8,264 Total deposits 90,021 86,685 86,583 85,260 Fed funds purchased, repos and other borrowings 8,915 10,350 10,760 10,739 Long-term debt 20,770 21,697 19,201 18,864 Total interest-bearing liabilities 106,525 105,646 103,868 101,823 Total shareholders' equity $ $ 13,133 $ 12,982 $ 12,929 $ 12,655 SELECTED CAPITAL INFORMATION (1) Risk-based capital: Tier 1 $ $ 10,008 $ 9,317 $ 9,287 $ 9,085 Total 15,318 14,673 14,644 14,233 Risk-weighted assets 106,097 104,455 103,546 100,053 Average quarterly tangible assets 131,469 129,915 127,653 125,515 Risk-based capital ratios: Tier 1 % 9.4 % 8.9 % 9.0 % 9.1 % Total 14.4 14.0 14.1 14.2 Leverage capital ratio 7.6 7.2 7.3 7.2 Equity as a percentage of total assets 9.4 9.4 9.4 9.5 Tangible equity as a percentage of tangible assets (2) 5.8 5.7 5.6 5.7 Tangible common equity as a percentage of tangible assets (2) 5.8 5.7 5.6 5.7 Book value per common share $ $ 23.42 $ 23.40 $ 23.49 $ 23.14 Tangible book value per common share (2) 13.91 13.60 13.47 13.18 NOTES: All items referring to average loans and leases include loans held for sale. (1) Current quarter risk-based capital information is preliminary. (2) Tangible common equity and assets are based on regulatory Tier 1 capital definition. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 11 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions) 12/31/08 9/30/08 6/30/08 3/31/08 12/31/07 ASSET QUALITY ANALYSIS Allowance For Credit Losses Beginning balance $ $ 1,273 $ 1,113 $ 1,015 $ 941 Allowance for acquired (sold) loans, net - (2 ) - - 1 Provision for credit losses 364 330 223 184 Charge-offs Commercial loans and leases ) (87 ) (48 ) (18 ) (26 ) Direct retail loans ) (41 ) (38 ) (28 ) (18 ) Sales finance loans ) (15 ) (13 ) (13 ) (10 ) Revolving credit loans ) (20 ) (18 ) (18 ) (11 ) Mortgage loans ) (33 ) (13 ) (5 ) (6 ) Specialized lending ) (61 ) (55 ) (59 ) (54 ) Total charge-offs ) (257 ) (185 ) (141 ) (125 ) Recoveries Commercial loans and leases 7 3 2 4 2 Direct retail loans 3 3 3 3 3 Sales finance loans 1 2 2 2 2 Revolving credit loans 3 2 3 3 3 Mortgage loans 1 - Specialized lending 5 5 5 4 4 Total recoveries 20 15 15 16 14 Net charge-offs ) (242 ) (170 ) (125 ) (111 ) Ending balance $ $ 1,393 $ 1,273 $ 1,113 $ 1,015 Allowance For Credit Losses Allowance for loan and lease losses $ $ 1,377 $ 1,257 $ 1,097 $ 1,004 Reserve for unfunded lending commitments 33 16 16 16 11 Total $ $ 1,393 $ 1,273 $ 1,113 $ 1,015 Nonperforming Assets Nonaccrual loans and leases: Commercial loans and leases $ $ 722 $ 621 $ 443 $ 273 Direct retail loans 89 76 65 60 43 Sales finance loans 7 6 4 5 5 Mortgage loans 298 250 185 119 Specialized lending 97 94 76 67 62 Total nonaccrual loans and leases 1,196 1,016 760 502 Foreclosed real estate 382 232 178 143 Other foreclosed property 79 60 53 51 51 Nonperforming assets $ $ 1,638 $ 1,301 $ 989 $ 696 Loans 90 days or more past due and still accruing (1) Commercial loans and leases $ 86 $ 39 $ 42 $ 52 $ 40 Direct retail loans 88 72 59 58 Sales finance loans 26 19 17 15 17 Revolving credit loans 23 17 15 16 15 Mortgage loans 123 126 106 85 Specialized lending 14 11 10 10 8 Total loans 90 days or more past due and still accruing $ $ 297 $ 282 $ 258 $ 223 Loans 30 - 89 days past due (1) Commercial loans and leases $ $ 355 $ 492 $ 364 $ 284 Direct retail loans 200 175 185 192 Sales finance loans 119 93 86 105 Revolving credit loans 34 29 25 24 24 Mortgage loans 582 519 510 506 Specialized lending 294 258 216 243 Total loans 30 - 89 days past due $ $ 1,579 $ 1,562 $ 1,385 $ 1,354 Asset Quality Ratios Loans 30-89 days past due and still accruing as a percentage of total loans and leases (1) % 1.63 % 1.63 % 1.47 % 1.48 % Loans 90 days or more past due and still accruing as a percentage of total loans and leases (1) .31 .29 .27 .24 Nonaccrual and restructured loans and leases as a percentage of total loans and leases 1.24 1.06 .81 .55 Nonperforming assets as a percentage of: Total assets 1.20 .95 .73 .52 Loans and leases plus foreclosed property 1.69 1.36 1.05 .76 Net charge-offs as a percentage of average loans and leases 1.00 .72 .54 .48 Net charge-offs excluding specialized lending as a percentage of average loans and leases (2) .82 .53 .32 .28 Allowance for loan and lease losses as a percentage of loans and leases 1.42 1.31 1.17 1.10 Allowance for loan and lease losses as a percentage of loans and leases held for investment 1.45 1.33 1.19 1.10 Ratio of allowance for loan and lease losses to: Net charge-offs x 1.43 x 1.84 x 2.18 x 2.29 x Nonaccrual and restructured loans and leases 1.15 1.24 1.44 2.00 NOTES: All items referring to loans and leases include loans held for sale and are net of unearned income. Applicable ratios are annualized. (1) Excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase. (2) Excludes net charge-offs and average loans from BB&T's specialized lending subsidiaries. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 12 Investor Relations FAX (336) 733-3132 As of / For the Twelve Months Ended Increase (Decrease) (Dollars in millions) 12/31/08 12/31/07 $ % Allowance For Credit Losses Beginning balance $ $ 888 $ 127 14.3 % Allowance for acquired (sold) loans, net (2 ) 17 (19 ) NM Provision for credit losses 448 997 222.5 Charge-offs Commercial loans and leases ) (65 ) (211 ) 324.6 Direct retail loans ) (72 ) (84 ) 116.7 Sales finance loans ) (31 ) (28 ) 90.3 Revolving credit loans ) (47 ) (32 ) 68.1 Mortgage loans ) (10 ) (86 ) 860.0 Specialized lending ) (180 ) (71 ) 39.4 Total charge-offs ) (405 ) (512 ) 126.4 Recoveries Commercial loans and leases 16 17 (1 ) (5.9 ) Direct retail loans 12 13 (1 ) (7.7 ) Sales finance loans 7 8 (1 ) (12.5 ) Revolving credit loans 11 12 (1 ) (8.3 ) Mortgage loans 1 - 1 NM Specialized lending 19 17 2 11.8 Total recoveries 66 67 (1 ) (1.5 ) Net charge-offs ) (338 ) (513 ) 151.8 Ending balance $ $ 1,015 $ 592 58.3 % Allowance For Credit Losses Allowance for loan and lease losses $ $ 1,004 $ 570 56.8 % Reserve for unfunded lending commitments 33 11 22 200.0 Total $ $ 1,015 $ 592 58.3 % Asset Quality Ratios Net charge-offs as a percentage of average loans and leases % .38 % Net charge-offs excluding specialized lending as a percentage of average loans and leases (1) .21 Ratio of allowance for loan and lease losses to net charge-offs x 2.97 x Percentage Increase (Decrease) QTD Annualized Link QTD YTD 4Q08 vs. 4Q07 4Q08 vs. 3Q08 2008 vs. 2007 PERCENTAGE CHANGES IN SELECTED BALANCES ADJUSTED FOR PURCHASE ACQUISITIONS (2) Average Balances Commercial loans and leases (3) 13.6 % 10.9 % 12.4 % Direct retail loans (0.9 ) (2.4 ) 0.5 Sales finance loans 5.1 3.8 5.3 Revolving credit loans 12.2 11.5 14.0 Mortgage loans 0.3 (2.9 ) 5.5 Specialized lending 10.0 7.0 7.1 Total loans and leases (3) 7.6 5.4 8.2 Noninterest-bearing deposits 2.0 3.4 (1.1 ) Interest checking (1.0 ) (16.8 ) 1.8 Other client deposits 10.9 4.3 6.7 Client certificates of deposit 2.8 16.7 2.7 Total client deposits 6.2 7.6 3.8 Other interest-bearing deposits 22.4 13.5 26.7 Total deposits 7.8 % 8.2 % 5.9 % PERCENTAGE CHANGES IN SELECTED INCOME STATEMENT ITEMS BASED ON OPERATING EARNINGS ADJUSTED FOR PURCHASE ACQUISITIONS AND THE IMPLEMENTATION OF FAIR VALUE ACCOUNTING (2)(5) Net interest income - taxable equivalent 14.5 % 16.1 % 10.5 % Noninterest income Insurance income - 15.0 (0.5 ) Service charges on deposits 3.0 (11.3 ) 9.4 Other nondeposit fees and commissions 3.0 - 7.1 Investment banking and brokerage fees and commissions 14.3 56.8 3.2 Trust and investment advisory revenues (23.8 ) (53.8 ) (9.3 ) Mortgage banking income (4) (5) 5.4 (60.5 ) - Securities gains (losses), net NM NM NM Other income (5) NM NM (52.1 ) Total noninterest income (4) (5) (4.8 ) (14.9 ) 1.3 Noninterest expense Personnel expense (5) (1.9 ) (13.9 ) (1.3 ) Occupancy and equipment expense 4.7 25.1 4.7 Other noninterest expense 16.1 21.0 15.5 Total noninterest expense (5) 4.5 % 2.4 % 4.3 % NOTES: All items referring to loans and leases include loans held for sale and are net of unearned income. Applicable ratios are annualized. (1) Excludes net charge-offs and average loans from BB&T's specialized lending subsidiaries. (2) Adjusted to exclude estimated growth that resulted from the timing of acquisitions during 2008 and 2007. (3) Adjusted for the sale of leveraged lease investments. (4) Excludes the net impact of valuation adjustments for mortgage servicing rights and gains or losses on mortgage servicing rights-related derivatives. (5) Adjusted for the impact of the implementation of fair value accounting standards on January 1, 2008. NM - not meaningful. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 13 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions) 12/31/08 9/30/08 6/30/08 3/31/08 12/31/07 SELECTED MORTGAGE BANKING INFORMATION Residential Mortgage Servicing Rights (1) $ $ 601 $ 611 $ 406 $ 472 Income Statement Impact of Mortgage Servicing Rights Valuation: MSRs fair value increase (decrease) $ ) $ (41 ) $ 152 $ (84 ) $ (85 ) MSRs derivative hedge (losses) gains 65 (158 ) 82 80 Net $ 26 $ 24 $ (6 ) $ (2 ) $ (5 ) Residential Mortgage Loan Originations $ $ 3,743 $ 4,721 $ 4,393 $ 3,240 Residential Mortgage Servicing Portfolio: Loans serviced for others $ $ 39,292 $ 36,810 $ 33,977 $ 32,762 Bank owned loans serviced 18,411 18,755 19,155 18,191 Total servicing portfolio 57,703 55,565 53,132 50,953 Weighted Average Coupon Rate % 6.01 % 5.98 % 6.00 % 6.01 % Weighted Average Servicing Fee .366 .365 .363 .363 For the Quarter Ended (Dollars in millions, except per share data) 12/31/08 9/30/08 6/30/08 3/31/08 12/31/07 RECONCILIATION TABLE Net income available to common shareholders $ $ 358 $ 428 $ 428 $ 411 Merger-related and restructuring items, net of tax 3 3 1 3 2 Other, net of tax (4) ) (6 ) (52 ) (30 ) 2 Operating earnings available to common shareholders 355 377 401 415 Amortization of intangibles, net of tax 14 15 15 17 16 Amortization of mark-to-market adjustments, net of tax - 1 - - 1 Cash basis operating earnings available to common shareholders 371 392 418 432 Return on average assets % 1.04 % 1.27 % 1.29 % 1.24 % Effect of merger-related and restructuring items, net of tax - .01 - .01 .01 Effect of other, net of tax (4) ) (.02 ) (.15 ) (.09 ) .01 Operating return on average assets 1.03 1.12 1.21 1.26 Effect of amortization of intangibles, net of tax (2) .09 .10 .11 .11 Effect of amortization of mark-to-market adjustments, net of tax - Cash basis operating return on average tangible assets 1.12 1.22 1.32 1.37 Return on average common equity % 10.86 % 13.27 % 13.30 % 12.89 % Effect of merger-related and restructuring items, net of tax .10 .02 .09 .05 Effect of other, net of tax (4) ) (.22 ) (1.60 ) (.92 ) .06 Operating return on average common equity 10.74 11.69 12.47 13.00 Effect of amortization of intangibles, net of tax (2) 9.00 9.75 10.34 10.99 Effect of amortization of mark-to-market adjustments, net of tax - .03 - - .04 Cash basis operating return on average common tangible equity 19.77 21.44 22.81 24.03 Efficiency ratio (taxable equivalent) (3) % 52.8 % 49.4 % 52.4 % 53.8 % Effect of merger-related and restructuring items ) (.3 ) (.1 ) (.2 ) (.2 ) Effect of other (4) ) (.2 ) 3.2 1.8 (.8 ) Operating efficiency ratio (3) 52.3 52.5 54.0 52.8 Effect of amortization of intangibles ) (1.3 ) (1.3 ) (1.6 ) (1.5 ) Effect of amortization of mark-to-market adjustments - Cash basis operating efficiency ratio (3) 51.0 51.2 52.4 51.3 Fee income ratio (3) % 40.5 % 43.0 % 41.4 % 41.7 % Effect of other (4) ) - (1.4 ) (1.2 ) - Operating fee income ratio (3) 40.5 41.6 40.2 41.7 Net yield on earning assets % 3.66 % 3.65 % 3.54 % 3.46 % Effect of other (4) - Operating net yield on earning assets 3.66 3.65 3.54 3.46 Basic earnings per common share $ $ .65 $ .78 $ .78 $ .75 Effect of merger-related and restructuring items, net of tax - - - .01 Effect of other, net of tax (4) ) (.01 ) (.09 ) (.05 ) - Operating basic earnings per common share .64 .69 .73 .76 Effect of amortization of intangibles, net of tax .03 .03 .03 .03 Effect of amortization of mark-to-market adjustments, net of tax - Cash basis operating basic earnings per common share .67 .72 .76 .79 Diluted earnings per common share $ $ .65 $ .78 $ .78 $ .75 Effect of merger-related and restructuring items, net of tax - Effect of other, net of tax (4) ) (.01 ) (.09 ) (.05 ) - Operating diluted earnings per common share .64 .69 .73 .75 Effect of amortization of intangibles, net of tax .03 .02 .03 .03 Effect of amortization of mark-to-market adjustments, net of tax - Cash basis operating diluted earnings per common share .67 .71 .76 .78 NOTES: Applicable ratios are annualized. (1) Balances exclude commercial mortgage servicing rights totaling $98 million, $95 million, $91 million, $90 million and $88 million as of December 31, 2008, September 30, 2008, June 30, 2008, March 31, 2008 and December 31, 2007, respectively. (2) Reflects the effect of excluding average intangible assets from average assets and average equity, net of deferred taxes, to calculate cash basis ratios. (3) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Operating and cash basis ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. (4) The fourth quarter of 2008 reflects net securities gains, other-than-temporary impairment losses and an adjustment related to leveraged leases collectively totaling $44 million, net of tax. The third quarter of 2008 reflects net securities gains, other-than-temporary impairment losses and other nonrecurring professional fees collectively totaling $6 million, net of tax. The second quarter of 2008 reflects a gain from the sale of Visa, Inc. shares and a gain from the early extinguishment of certain FHLB advances collectively totaling $52 million, net of tax. The first quarter of 2008 reflects a gain from the IPO and the reversal of a reserve charge relating to the Visa, Inc. settlement totaling $30 million, net of tax. The fourth quarter of 2007 reflects a reserve charge relating to the Visa, Inc. settlement totaling $9 million, net of tax, and a credit of $7 million to the provision for income taxes related to leveraged leases. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 14 Investor Relations FAX (336) 733-3132 For the Twelve Months Ended (Dollars in millions, except per share data) 12/31/08 12/31/07 RECONCILIATION TABLE Net income available to common shareholders $ $ 1,734 Merger-related and restructuring items, net of tax 10 13 Other, net of tax (3) ) 2 Operating earnings available to common shareholders 1,749 Amortization of intangibles, net of tax 61 65 Amortization of mark-to-market adjustments, net of tax 1 2 Cash basis operating earnings available to common shareholders 1,816 Return on average assets % 1.37 % Effect of merger-related and restructuring items, net of tax .01 Effect of other, net of tax (3) ) - Operating return on average assets 1.38 Effect of amortization of intangibles, net of tax (1) .12 Effect of amortization of mark-to-market adjustments, net of tax - - Cash basis operating return on average tangible assets 1.50 Return on average common equity % 14.25 % Effect of merger-related and restructuring items, net of tax .10 Effect of other, net of tax (3) ) .02 Operating return on average common equity 14.37 Effect of amortization of intangibles, net of tax (1) 12.42 Effect of amortization of mark-to-market adjustments, net of tax - .03 Cash basis operating return on average common tangible equity 26.82 Efficiency ratio (taxable equivalent) (2) % 53.7 % Effect of merger-related and restructuring items ) (.3 ) Effect of other (3) .7 (.3 ) Operating efficiency ratio (2) 53.1 Effect of amortization of intangibles ) (1.5 ) Effect of amortization of mark-to-market adjustments - - Cash basis operating efficiency ratio (2) 51.6 Fee income ratio (2) % 41.3 % Effect of other (3) ) - Operating fee income ratio (2) 41.3 Net yield on earning assets % 3.52 % Effect of other (4) - Operating net yield on earning assets 3.52 Basic earnings per common share $ $ 3.17 Effect of merger-related and restructuring items, net of tax .02 Effect of other, net of tax (3) ) .01 Operating basic earnings per common share 3.20 Effect of amortization of intangibles, net of tax .12 Effect of amortization of mark-to-market adjustments, net of tax - - Cash basis operating basic earnings per common share 3.32 Diluted earnings per common share $ $ 3.14 Effect of merger-related and restructuring items, net of tax .02 Effect of other, net of tax (3) ) .01 Operating diluted earnings per common share 3.17 Effect of amortization of intangibles, net of tax .12 Effect of amortization of mark-to-market adjustments, net of tax - - Cash basis operating diluted earnings per common share 3.29 NOTES: Applicable ratios are annualized. (1) Reflects the effect of excluding average intangible assets from average assets and average equity, net of deferred taxes, to calculate cash basis ratios. (2) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Operating and cash basis ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. (3) 2008 reflects net securities gains, other-than-temporary impairments, gains from the initial IPO and sale of Visa, Inc. shares, a reversal of a reserve charge relating to the Visa, Inc. settlement, gains from the early extinguishment of certain FHLB advances, an adjustment related to leveraged leases and nonrecurring professional expenses collectively totaling $132 million, net of tax. 2007 reflects a reserve charge relating to the Visa, Inc. settlement totaling $9 million, net of tax, and a credit of $7 million to the provision for income taxes related to leveraged leases. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 CREDIT SUPPLEMENT Investor Relations FAX (336) 733-3132 (Dollars in millions, except average loan and average client size) SUPPLEMENTAL COMMERCIAL REAL ESTATE LOAN PORTFOLIO INFORMATION (1) As of / For the Period Ended December 31, 2008 RESIDENTIAL ACQUISITION, DEVELOPMENT, AND Builder / Land / Land Condos / CONSTRUCTION LOANS (ADC) Construction Development Townhomes Total ADC Total loans outstanding $ 2,905 $ 4,533 $ 543 $ Average loan size (in thousands) 296 602 1,280 Average client size (in thousands) 851 1,357 3,262 Percentage of total loans 2.9 % 4.6 % .6 % % Nonaccrual loans and leases as a percentage of category 7.87 5.48 4.24 Gross charge-offs as a percentage of category 1.20 2.07 3.22 As of / For the Period Ended December 31, 2008 Gross Charge- Nonaccrual as a Offs as a RESIDENTIAL ACQUISITION, DEVELOPMENT, AND Total Percentage of Nonaccrual Loans Percentage of Percentage of CONSTRUCTION LOANS (ADC) BY STATE OF ORIGINATION Outstandings Total and Leases Outstandings Outstandings North Carolina $ 2,926 36.7 % $ 127 4.35 % .19 % Georgia 1,364 17.1 133 9.77 5.49 Virginia 1,232 15.4 35 2.82 1.60 Florida 846 10.6 139 16.40 3.17 South Carolina 664 8.3 13 1.96 .25 Tennessee 258 3.2 13 4.94 1.73 Kentucky 224 2.8 28 12.56 .27 Washington, D.C. 219 2.7 6 2.87 3.15 West Virginia 140 1.8 6 4.29 1.01 Maryland 108 1.4 - - 3.81 Total $ % $ % % As of / For the Period Ended December 31, 2008 Permanent Total Other Commercial Commercial Land/ Income Producing Commercial Real OTHER COMMERCIAL REAL ESTATE LOANS (2) Construction Development Properties Estate Total loans outstanding $ 2,784 $ 2,607 $ 6,146 $ Average loan size (in thousands) 1,370 794 360 Average client size (in thousands) 1,793 970 538 Percentage of total loans 2.8 % 2.6 % 6.2 % % Nonaccrual loans and leases as a percentage of category .36 1.99 .80 Gross charge-offs as a percentage of category .15 .64 .13 As of / For the Period Ended December 31, 2008 Gross Charge- Nonaccrual as a Offs as a OTHER COMMERCIAL REAL ESTATE LOANS BY STATE OF Total Percentage of Nonaccrual Loans Percentage of Percentage of ORIGINATION Outstandings Total and Leases Outstandings Outstandings North Carolina $ 3,457 30.1 % $ 15 .44 % .09 % Georgia 2,068 17.9 28 1.35 .36 Virginia 1,777 15.4 8 .46 .06 South Carolina 900 7.8 9 .94 .13 Florida 830 7.2 35 4.20 1.61 Washington, D.C. 674 5.8 - .04 .04 Maryland 511 4.4 1 .15 - West Virginia 452 3.9 2 .52 .03 Kentucky 426 3.7 9 2.12 .04 Tennessee 334 2.9 4 1.25 .70 Other 108 .9 - - - Total $ % $ % % NOTES: (1) Commercial real estate loans (CRE) are defined as loans to finance non-owner occupied real property where the primary repayment source is the sale or rental/leaseof the real property. Definition is based on internal classification. (2) Other CRE loans consist primarily of non-residential income producing CRE loans. C&I loans secured by real property are excluded. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 CREDIT SUPPLEMENT Investor Relations FAX (336) 733-3132 (Dollars in millions, except average loan size) SUPPLEMENTAL RESIDENTIAL MORTGAGE PORTFOLIO INFORMATION As of / For the Period Ended December 31, 2008 Construction/ MORTGAGE LOANS Prime ALT -A Permanent Subprime (1) Total loans outstanding $ 12,103 $ 3,193 $ 1,538 $ 637 Average loan size (in thousands) 195 329 335 69 Average credit score 721 735 735 590 Percentage of total loans 12.3 % 3.2 % 1.6 % .6 % Percentage that are first mortgages 99.7 99.7 98.9 83.1 Average loan to value 74.6 67.5 77.8 75.3 Nonaccrual loans and leases as a percentage of category 1.51 3.08 4.99 4.70 Gross charge-offs as a percentage of category .41 .70 .87 2.19 As of / For the Period Ended December 31, 2008 Gross Charge- Nonaccrual as a Offs as a Total Mortgages Percentage of Percentage of Percentage of RESIDENTIAL MORTGAGE LOANS BY STATE Outstanding (1) Total Outstandings Outstandings North Carolina $ 4,315 24.7 % .99 % .09 % Virginia 3,534 20.2 1.81 .41 Florida 2,589 14.8 5.78 1.97 Maryland 1,833 10.5 1.24 .42 Georgia 1,613 9.2 3.21 .71 South Carolina 1,609 9.2 1.76 .23 West Virginia 380 2.2 .89 .17 Kentucky 362 2.1 .67 .33 Tennessee 257 1.5 1.16 .21 Washington, D.C. 195 1.1 1.13 .02 Other 784 4.5 2.26 .60 Total $ % % % (Dollars in millions, except average loan size) SUPPLEMENTAL HOME EQUITY PORTFOLIO INFORMATION (2) As of / For the Period Ended December 31, 2008 Home Equity Home Equity HOME EQUITY LOANS & LINES Loans Lines Total loans outstanding $ 8,878 $ 5,497 Average loan size (in thousands) (3) 48 36 Average credit score 725 759 Percentage of total loans 9.0 % 5.6 % Percentage that are first mortgages 77.2 24.3 Average loan to value 67.4 66.7 Nonaccrual loans and leases as a percentage of category .79 .28 Gross charge-offs as a percentage of category .61 .88 As of / For the Period Ended December 31, 2008 Total Home Gross Charge- Equity Loans and Nonaccrual as a Offs as a Lines Percentage of Percentage of Percentage of HOME EQUITY LOANS AND LINES BY STATE Outstanding Total Outstandings Outstandings North Carolina $ 4,992 34.7 % .54 % .29 % Virginia 3,232 22.5 .30 .83 South Carolina 1,407 9.8 1.03 .50 Georgia 1,158 8.1 .66 1.19 West Virginia 863 6.0 .34 .31 Maryland 861 6.0 .27 .68 Florida 721 5.0 1.69 3.51 Kentucky 605 4.2 .73 .35 Tennessee 425 3.0 .96 .21 Washington, D.C. 90 .6 1.13 3.89 Other 21 .1 .35 .27 Total $ % % % NOTES: (1) Includes $380 million in loans originated by Lendmark Financial Services, which are disclosed as a part of the specialized lending category, and excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase. (2) Home equity portfolio is a component of direct retail loans and originated through the BB&T branching network. (3) Home equity lines without an outstanding balance are excluded from this calculation.
